Exhibit 99.1 News from Buckeye FOR IMMEDIATE RELEASE Contact:Steve Dean Sr. Vice President and Chief Financial Officer 901-320-8352 Shirley Spears Investor Relations 901-320-8125 Website:www.bkitech.com BUCKEYE TECHNOLOGIES FIRST QUARTER EARNINGS RESULTS SCHEDULE MEMPHIS, TN October 11, 2007 - Buckeye Technologies Inc.(NYSE:BKI)has scheduled a conference call for Tuesday, October 23, 2007 at 2:00 p.m. Central (3:00 Eastern).Management participating on the call will include John B. Crowe, Chief Executive Officer; Kristopher J. Matula, President and Chief Operating Officer; Steven G. Dean, Sr. Vice President and Chief Financial Officer and Elizabeth J. Welter, Vice President and Chief Accounting Officer. All interested parties are invited to listen to the audio conference call live or tape delayed via the website www.streetevents.com or via the Company’s website homepage at www.bkitech.com.The replay will be archived on these websites through November 23, 2007. In addition, persons interested in listening by telephone may dial in at (877) 795-3613within the United States.International callers should dial(719) 325-4790.Participants should call no later than 1:50 a.m. CT. To listen to the telephone replay of the call, dial (888) 203-1112 or (719) 457-0820. The passcode is 4197927.This replay will be available until midnight November 6, 2007. A press release will be issued via Business Wire after the market closes on October 22. If you do not receive a copy of this release, please contact Shirley Spears at (901) 320-8125.
